Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed.

Response to Arguments
Applicant's arguments filed 11/22/2021 have been fully considered and they are partially persuasive.  Examiner believes the amendments are sufficient to overcome the existing rejections under U.S.C. 102 that were made for claims 1, 3, 10-11.  However, the examiner believes that using the prior art cited, that rejections can be made under U.S.C. 103 using the same logic as used in the previous office action.
The examiner finds the argument that Watanabe and Shalev Shwart do not teach the claim limitations unpersuasive.  Specifically addressing the claim limitation “in a case where, in a state where the deceleration control is performed, the detected distance is less than the set distance for at least one of the dynamic target and the static target, the control unit temporarily changes the set distance to the static target to be small”, the examiner believes Shalev Shwart does teach the limitation.  In [0250] it is cited that constraints may be relaxed when not all limitations can be met.  The vehicle can proceed slowly at shorter distances from the objects.  Additionally, it is stated that when determining which constraints to relax, it can be 
The argument that Watanabe does not teach the above limitation is moot, as Watanabe is not referenced to address that particular aspect of the limitations.  Watanabe is only referenced to address that objects may be classified as stationary or moving.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-2, 5, 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al (JP WO2016/027349 A1) in light of Watanabe et al (EP 3187388 A1), hereafter known as Watanabe in light of Shalev-Shwart et al (US Pub 2018/0032082 A1), hereafter known as Shalev-Shwart.


For Claim 1, Nakamura teaches A vehicle control apparatus that controls traveling of a vehicle, the vehicle control apparatus comprising: (Page 2, Paragraph 4)
at least one processor circuit with a memory comprising instructions that when executed by the processor circuit, cause the at least one processor circuit to at least: (Page 5, Paragraphs 8-10)
set a distance in a horizontal direction that crosses a traveling direction of the vehicle to a target that may exist in surroundings of the vehicle; (Page 7, Paragraph 3, Fig.2)
detect the target existing in the surroundings of the vehicle while the vehicle is traveling; and (Page 3, Paragraphs 3-4, Fig. 2)
execute offset control that moves the vehicle in the horizontal direction, based on comparison between a distance in the horizontal direction to the detected target, and the distance in the horizontal direction set to the target.  (Fig. 2 shows the vehicle route moving around the parked vehicle.  Additionally, Page 7, Paragraph 7, Fig. 3 shows this as well)
wherein, in a case where the instructions further cause the at least one processor circuit to detect a plurality of targets existing in the surroundings of the vehicle, (Page 7, Paragraphs 6 and 7)
the instructions further cause the at least one processor circuit to execute offset control that moves the vehicle in the horizontal direction, based on comparison between a distance in the horizontal direction to each of the plurality of detected targets, and the distance in the horizontal direction set to the target.  (Page 7, Paragraph 7)
wherein, in a case where a distance in the horizontal direction to one target of the plurality of targets is secured, the instructions further cause the at least one processor circuit to determine whether a distance in the horizontal direction between the vehicle and another target is less than a set value of a distance to the other target, and (Page 7, Paragraph 7)
and measuring distances in a horizontal direction (Page 7, Paragraph 7)
Nakamura does not teach in a case where the distance in the horizontal direction is less than the set value of the distance to the other target, the instructions further cause the at least one processor circuit to perform deceleration control of the vehicle
And wherein the plurality of targets include a dynamic target that moves over the passage of time, and a static target that does not move over the passage of time, and 
in a case where, in a state where the deceleration control is performed, the detected distance in the horizontal direction is less than the set distance in the horizontal direction for at least one of the dynamic target and the static target, 
the instructions further cause the at least one processor circuit to temporarily changes the set distance in the horizontal to the static target to be small.  
Shalev-Shwart, however, does teach in a case where the distance is less than the set value of the distance to the other target, the instructions further cause the at least one processor circuit to perform deceleration control of the vehicle.  ([0250], the distance can not be met, so the vehicle goes within the distance and goes slowly.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Nakamura’s vehicle control method with Shalev-Shwartz’s method of having the vehicle slow down when it goes within a preset distance to another object because if the vehicle sets the distance as a safe distance to pass the object, and the vehicle is no longer a “safe” distance from the object, it would make sense to take cautionary measures to prevent collisions.  Slowing down and driving more carefully would be an obvious cautionary measure.
Watanabe, however, does teach wherein the plurality of targets include a dynamic target that moves over the passage of time, and a static target that does not move over the passage of time, and ([0021-0022])
Therefore, it would be obvious to one of ordinary skill in the art to combine Nakamura’s vehicle control method with Watanabe’s method of classifying objects as stationary or dynamic because stationary objects are less likely to move unexpectedly than objects moving already, and it would make sense to give a moving object more space, in case it changes course.
Shalev-Shwartz, however, does teach in a case where, in a state where the deceleration control is performed, the detected distance is less than the set distance for at least one of the dynamic target and the static target, 
the instructions temporarily change the set distance to the static target to be small.   ([0250], the distance can not be met, so the vehicle goes within the distance and goes slowly.  Additionally, while going slower, the threshold distance is lowered (.1 meters for a curb instead of .5 meters))
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Nakamura’s vehicle control method with Shalev-Shwartz’s method of having the vehicle reduce the threshold distance for stationary objects while moving slowly because if a vehicle is moving slower and more carefully, it can get closer to stationary objects with less risk of a dangerous collision as the vehicle is easier to control at those speeds.

For Claim 2, Nakamura teaches The vehicle control apparatus according to claim 1, 
Nakamura does not teach wherein the instructions further cause the at least one processor circuit to set the distance in the horizontal direction by classifying the distance in the horizontal direction into distance setting to a dynamic target that moves over the passage of time, and distance setting to a static target that does not move over the passage of time.  
Watanabe does teach, however, wherein the instructions further cause the at least one processor circuit to set the distance in the horizontal direction by classifying the distance in the horizontal direction into distance setting to a dynamic target that moves over the passage of time, and distance setting to a static target that does not move over the passage of time. ([0021-0022])
Therefore, it would be obvious to one of ordinary skill in the art to combine Nakamura’s vehicle control method with Watanabe’s method of classifying objects as stationary or dynamic because stationary objects are less likely to move unexpectedly than objects moving already, and it would make sense to give a moving object more space, in case it changes course.

For Claim 5, modified Nakamura teaches The vehicle control apparatus according to claim 1, 
and measuring distances in a horizontal direction (Page 7, Paragraph 7)
Nakamura does not teach wherein the instructions further cause the at least one processor circuit to perform the offset control in a case where the distance in the horizontal direction between the vehicle and the other target is not less than the set value of the distance to the other target.  
Shalev-Shwartz, however, does teach wherein the instructions further cause the at least one processor circuit to perform the offset control in a case where the distance between the vehicle and the other target is not less than the set value of the distance to the other target.  ([0271].  The vehicle slows down as it approaches a pedestrian, then when it determines that pedestrian acknowledges the intent to pass or not, changes the acceptable distance threshold.  Either way, it is slowing down without going beyond the threshold.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Nakamura’s vehicle control method with Shalev-Shwartz’s method of having the vehicle slow down even if it does not cross the threshold because if vehicles are approaching other objects or people, even if they are at a “safe distance” it could be wise to slow down in case the other person, object, or vehicle changes course abruptly, a collision would be less likely and less dangerous.

For Claim 7, modified Nakamura teaches The vehicle control apparatus according to claim 1, 
Modified Nakamura does not teach wherein the instructions further cause the at least one processor circuit to at least set distance setting to the static target to be small compared with distance setting to the dynamic target.  
Shalev-Shwartz, however, does teach wherein the instructions further cause the at least one processor circuit to at least set distance setting to the static target to be small compared with distance setting to the dynamic target.  ([0243] establishes the distance from other vehicles should be at least .5 meters.  [0250] establishes that while moving slowly, the vehicle may approach a curb at 0.1 meters)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Nakamura’s vehicle control method with Shalev-Shwartz’s method of having the vehicle reduce static thresholds instead of dynamic ones because when the vehicle slows down at a stationary target, it has control over the relative speed between the two and can reduce that relative speed.  The vehicle has less control over the relative speed between it and another moving object.  Therefore, it would make sense to approach the object which it has the most control over the relative motion of.

For Claim 8, modified Nakamura teaches The vehicle control apparatus according to claim 1, wherein the instructions further cause the at least one processor circuit to: 
classifyt the dynamic target into a pedestrian, a bicycle, a motorbike, and a four-wheeled vehicle to set different distances, and (Page 3, Paragraphs 5-9)
Nakamura does not teach classify the static target into a static target with height with respect to a road where the vehicle travels, and a static target without height with respect to the road to set different distances.  
However, it would be obvious to one of ordinary skill in the art prior to the effective filing date in light of Shalev-Shwartz (Fig. 12, [0243], 0250-0254], [0271]) that classifies the static target into a static target with height with respect to a road where the vehicle travels, and a static target without height with respect to the road to set different distances.  
It would be obvious to one of ordinary skill in the art prior to the effective filing date because Shalev-Shwartz has established the idea of providing differing buffer zones depending on how dangerous or catastrophic a collision would be.  An obstacle that does not have much height is more likely to be a small object or movable object than an object with height.  A low target could be a box, a puddle, a marker, a pothole, or perhaps a curb.  A tall object is more likely to be a sign, a post, a tree, a standing person, a building, or a guard rail.  It would be obvious to sort the objects by height and size because taller and larger objects are more likely to cause crashes, and there is a correlation between height and size.

For Claim 9, modified Nakamura teaches The vehicle control apparatus according to claim 8, wherein, 
Nakamura does not teach for the dynamic target, the instructions further cause the at least one processor circuit to set a distance to the bicycle to be smaller than a distance to the pedestrian, sets a distance to the motorbike to be smaller than the distance to the bicycle, and sets a distance to the four-wheeled vehicle to be smaller than the distance to the motorbike, and 
for the static target, the instructions further cause the at least one processor circuit to set a distance to the static target without height with respect to the road where the vehicle travels to be smaller than a distance to the static target with height with respect to the road.  
However, it would be obvious in light of Shalev-Shwartz Fig. 12, [0243], 0250-0254], [0271]) that for the dynamic target, the instructions further cause the at least one processor circuit to set a distance to the bicycle to be smaller than a distance to the pedestrian, sets a distance to the motorbike to be smaller than the distance to the bicycle, and sets a distance to the four-wheeled vehicle to be smaller than the distance to the motorbike, and 
for the static target, the instructions further cause the at least one processor circuit to set a distance to the static target without height with respect to the road where the vehicle travels to be smaller than a distance to the static target with height with respect to the road.  
It would be obvious because Shalev-Shwartz establishes greater buffer zones for objects, vehicles, and pedestrians that are more likely to create dangerous crashes.  With this reasoning, it would be obvious to have buffer zones that increase in size in the order of cars, motorcycles, bicycles, and pedestrians.  It would be obvious because most moving obstacles a vehicle encounters are going to be in that vehicle’s lane or on that vehicle’s side of the road.  A pedestrian, even if walking, is essentially stationary to a moving vehicle, making the relative speed difference high, and the impact force high.  A moving vehicle, such as a car, is likely to be moving at a similar speed, making the relative speed low, and the impact force low.  A bicycle will be going at a moderate to slow speed which should assist in reducing the relative speed, making it less dangerous than a pedestrian crash, but would still be more dangerous than a collision between two cars going the same direction.  A motorcycle can go as fast as a car, so the force of impact should be lower (making it less disastrous than a bicycle or pedestrian collision), but the motorcyclist has less protection than a driver of a car, so such a collision would still be more dangerous than two cars colliding.  Additionally, given that the motorcyclist is using a motored vehicle, there is an expectation that they are treated more like a car.  Essentially, this is an obvious ordering of increasing buffer zones.
It would be obvious to apply this logic to stationary objects of varying height.  A car hitting a low object, such as a box, trash, a curb, or a small bush, is unlikely to create a very dangerous scenario.  It could spiral into one, but it is less likely than hitting another object.  A vehicle hitting a taller, larger object, such as a guide rail, a tree, a standing person, a pole, or a sign, is more likely to cause a dangerous situation.  To that end, it would be obvious to apply Shalev-Shwartz’s logic of greater buffers for more dangerous collisions to create bigger buffers for taller objects, as taller objects are more likely to be dangerous when collided with.  Therefore, it would be obvious in light of Shalev-Shwartz to combine this teaching with Nakamura’s vehicle control device.

For Claim 10, Nakamura teaches A vehicle comprising the vehicle control apparatus according to claim 1.  (Page 2, Paragraph 4, it is established that the control device controls the vehicle.  Considering that a vehicle control apparatus is often considered a part of a vehicle, it could be considered a vehicle doing the operations.  There is no indication in the applicant’s specification suggesting that the vehicle is anything other than an ordinary vehicle with the attached control device, so any vehicle with the device would meet this limitation.)

For Claim 11, Nakamura teaches A vehicle control method executed in a vehicle control apparatus that controls traveling of a vehicle, the vehicle control method comprising: (Page 2, Paragraph 4)
setting a distance in a horizontal direction that crosses a traveling direction of the vehicle to a target that may exist in the surroundings of the vehicle; (Page 7, Paragraph 3, Fig.2)
detecting the target existing in the surroundings of the vehicle while the vehicle is traveling; and (Page 3, Paragraphs 3-4, Fig. 2)
executing offset control that moves the vehicle in the horizontal direction, based on comparison between a distance in the horizontal direction to the detected - 38 -H1171407US01/P217-0548WOUS target, and the distance in the horizontal direction set to the target. (Fig. 2 shows the vehicle route moving around the parked vehicle.  Additionally, Page 7, Paragraph 7, Fig. 3 shows this as well)
in a case of a detection of a plurality of targets existing in the surroundings of the vehicle, an offset control is executed that moves the vehicle in the horizontal direction based on comparison between a distance in the horizontal direction to each of the plurality of detected targets and the distance in the horizontal direction set to the target, (Page 7, Paragraphs 6 and 7)
in a case where a distance in the horizontal direction to one target of the plurality of targets is secured, a determination is made whether a distance in the horizontal direction between the vehicle and another target is less than a set value of a distance to the other target, and (Page 7, Paragraph 7)
and measuring distances in a horizontal direction (Page 7, Paragraph 7)
Nakamura does not teach in a case where the distance in the horizontal direction is less than the set value of the distance to the other target, a deceleration control of the vehicle is performed
And wherein the plurality of targets include a dynamic target that moves over the passage of time, and a static target that does not move over the passage of time, and 
in a case where, in a state where the deceleration control is performed, and the detected distance in the horizontal direction is less than the set distance in the horizontal direction for at least one of the dynamic target and the static target, the set distance is temporarily changed in the horizontal to the static target to be small.  
Shalev-Shwartz, however, does teach in a case where the distance in the horizontal direction is less than the set value of the distance to the other target, a deceleration control of the vehicle is performed  ([0250], the distance can not be met, so the vehicle goes within the distance and goes slowly.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Nakamura’s vehicle control method with Shalev-Shwartz’s method of having the vehicle slow down when it goes within a preset distance to another object because if the vehicle sets the distance as a safe distance to pass the object, and the vehicle is no longer a “safe” distance from the object, it would make sense to take cautionary measures to prevent collisions.  Slowing down and driving more carefully would be an obvious cautionary measure.
Watanabe, however, does teach And wherein the plurality of targets include a dynamic target that moves over the passage of time, and a static target that does not move over the passage of time, and ([0021-0022])
Therefore, it would be obvious to one of ordinary skill in the art to combine Nakamura’s vehicle control method with Watanabe’s method of classifying objects as stationary or dynamic because stationary objects are less likely to move unexpectedly than objects moving already, and it would make sense to give a moving object more space, in case it changes course.
Shalev-Shwartz, however, does teach in a case where, in a state where the deceleration control is performed, and the detected distance in the horizontal direction is less than the set distance in the horizontal direction for at least one of the dynamic target and the static target, the set distance is temporarily changed in the horizontal to the static target to be small.  ([0250], the distance can not be met, so the vehicle goes within the distance and goes slowly.  Additionally, while going slower, the threshold distance is lowered (.1 meters for a curb instead of .5 meters))
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Nakamura’s vehicle control method with Shalev-Shwartz’s method of having the vehicle reduce the threshold distance for stationary objects while moving slowly because if a vehicle is moving slower and more carefully, it can get closer to stationary objects with less risk of a dangerous collision as the vehicle is easier to control at those speeds.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Agnew et al (US Pub 2015/0210279 A1), Mizutani et al (US Pub 2016/0107643 A1), and Shami et al (US Pub 2018/0314259 A1) all relate to giving other vehicles and obstacles lateral offsets while driving.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRISTAN J GREINER whose telephone number is (571)272-1382.  The examiner can normally be reached on Mon - Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on Monday-Thursday.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.J.G./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664